DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to the amendment filed on 5/16/2022, in which claims 2, 7, and 12 was amended, claim 23 was added, and claims 2 - 5, 7 – 10, 12 – 15, and 18 – 23 was presented for further examination.
3.	Claims 2 - 5, 7 – 10, 12 – 15, and 18 – 23 are pending in the application.

Response to Arguments
4.	Applicant's arguments filed on 5/16/2022 have been fully considered but they are not persuasive. (see Remarks below).

Remarks
5.	As per amended claim 2, applicant argues in substance in pages 11 – 13 that Sareen et al (US 2008/0109401 A1), Stergiou et al (US 2010/0125809 A1), Smit (US 2009/0006543 A1), and MacLaurin et al (US 2008/0222570 A1) does not disclose after the first query suggestions have been rendered and after an expiration of a timer that measures a time from a last input in the query input field, requesting first search results responsive to a first query suggestion in the first query suggestions rendered in the search interface, the first query suggestion having, as a query stem, the query characters input in the query input field.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully respond that the combine teaching of Sareen et al (US 2008/0109401 A1), Stergiou et al (US 2010/0125809 A1), Smit (US 2009/0006543 A1), and MacLaurin et al (US 2008/0222570 A1) specifically disclose each and every feature of claim 2 including the features of after the first query suggestions have been rendered and after an expiration of a timer that measures a time from a last input in the query input field, requesting first search results responsive to a first query suggestion in the first query suggestions rendered in the search interface, the first query suggestion having, as a query stem, the query characters input in the query input field (Stergiou: para.[0064] – para.[0066] and Sareen: Fig.4 and para.[0041]).
	Stergiou discloses an interface for input a query term. An output term associated with input query  are determined and output  on the user interface. The query may be executed automatically when an input is added or deleted or may be executed after a predetermine period of inactivity, the inactivity period may be in the range of  10-20 seconds, etc. (see para.[0064] – para.[0065]).
	Sareen discloses an interface for presenting user search queries and search result in response to receiving partial input of the search queries (see para.[0005]). A partial input query is received at user interface. The queries suggestion are displayed in the second area of the user interface, the queries suggestion includes the prefix of the input query (see Fig.4 and para.[0042]).
	Stergiou discloses execution of query after predetermine period of inactivity, while Sareen discloses query suggestion includes prefix of the input query.  The combined teaching of Stergiou and Saren disclosed the argued limitation  and all other claims limitation in conjunction with other cited references.
Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 2 – 5, 7 – 10, 12 – 15, and 18 – 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sareen et al (US 2008/0109401 A1), in view of Stergiou et al (US 2010/0125809 A1), in view of Smit (US 2009/0006543 A1), and further in view of MacLaurin et al (US 2008/0222570 A1).
As per claim 2, Sareen et al (US 2008/0109401 A1) discloses,
A system, comprising: a client device; and a non-transitory computer storage medium encoded with a computer program(para.[0016]; “magnetic disk storage or other magnetic storage devices, carrier wave or any other medium that can be used to encode desired information and be accessed by computing device”)., 
the program comprising instructions that when executed by the client device cause the client device to perform operations comprising: generating a search interface that includes a query input field (fig.4; #402; “INPUT SEARCH QUERY”).
providing query characters input in the query input field to a search service as a first query suggestion request (Fig.4 #402; “COM” and para.[0037]; “if the intended search query that a user intends to submit is "Microsoft," the first portion that would be submitted would be the first character of "M" and some combination of operations 302, 304, 306, 308, 310, 312, 314, 316, 318, or 320 may be performed. Once the user adds the next inputted character of "i," the system would recognize that the previous portion has been replaced and would refresh the suggested search queries”)
receiving, in response to the first query suggestion request, first query suggestions(para.[0037]; “Once the user adds the next inputted character of "i," the system would recognize that the previous portion has been replaced and would refresh the suggested search queries”).
each of the first query suggestions being ranked according to an order (para.[0026]; “query suggestion module 208 can be configured to identify any number of suggested search queries as determined by the ranked order”).
rendering in the search interface the first query suggestions according to the order (Fig.4 #404 and para.[0041]; “UI 400 may include a third screen area 406 that may be configured to display at least one predetermined search result corresponding to the one or more suggested queries displayed in the second screen area”).
the first query suggestion having, as a query stem, the query characters input in the query input field (Fig.4 #404 ; “SUGGESTED QUERIES” and para.[0041]; “second
screen area 404 that may be configured to display one or more suggested queries based on at least a portion of the submitted query displayed in the first screen area”).
the receiving the first search results after the first query suggestion have been displayed being independent of user selection of a query suggestion and independent of sending a completed query to the search service (para.[0037]; “if the intended search query that a user intends to submit is "Microsoft," the first portion that would be submitted would be the first character of "M" and some combination of operations 302, 304, 306, 308, 310, 312, 314, 316, 318, or 320 may be performed. Once the user adds the next inputted character of "i," the system would recognize that the previous portion has been replaced and would refresh the suggested search queries and predetermined search results”).
rendering for display in a display area in the search interface only a proper subset of the first search results, and not rendering the first search results that are received and that are not in the proper subset (Fig.4 #406 and para.[0041]; “UI 400 may include a third screen area 406 that may be configured to display at least one predetermined search result corresponding to the one or more suggested queries displayed in the second screen area).
	Sareen does not specifically disclose after the first query suggestions have been rendered and after an expiration of a timer that measures a time from a last input in the query input field, requesting first search results responsive to a first query suggestion in the first query suggestions, in response to requesting the first search results responsive to the first query suggestion in the first query suggestions, receiving the first search results responsive to the first query suggestion in the first query suggestions, the receiving the first search results being after rendering of the first query suggestions and being independent of user selection of a query suggestion and independent of sending a completed query to the search service.
	However, Stergiou et al (US 2010/0125809 A1) in an analogous art discloses,
after the first query suggestions have been rendered (para.[0064]; “display output terms 52 as recommendations for additional search terms. Output terms 52 may appear as the user is typing in the search terms”).
and after an expiration of a timer that measures a time from a last input in the query input field, requesting first search results responsive to a first query suggestion in the first query suggestions (para.[0065]; “query may be executed in response to ….. or may be executed after a predetermined period of inactivity, such as inactivity in the range of 10-20, 20-24, or 40-60 seconds”).
in response to requesting the first search results responsive to the first query suggestion in the first query suggestions, receiving the first search results responsive to the first query suggestion in the first query suggestions, the receiving the first search results being after rendering of the first query suggestions and being independent of user selection of a query suggestion and independent of sending a completed query to the search service (para.[0065]; “Search results 58 are presented at step 132 (FIG. 4D). Search results 58 may be presented on the same page and in the vicinity of cloud”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Stergiou into Sareen to provide alternate search suggestion for reducing frustration and time consuming in reformulating query when receive search result does not reflect user interest thereby improving user interaction with the search system.
	Neither Sarren nor Stergiou specifically disclose displaying, in the query input field in the search interface, differentiated text that is appended to the query characters moot in the query input field, the differentiated text being an automatic completion of the query characters input in the query input field that indicates the first query suggestion to which the first search results are responsive.
	However, Smit (US 2009/0006543 A1) in an analogous art discloses,
displaying, in the query input field in the search interface, differentiated text that is appended to the query characters input in the query input field, the differentiated text being an automatic completion of the query characters input in the query input field that indicates the first query suggestion to which the first search results are responsive (Fig.15-A, Fig.16-B, and para.[0180]; “different colors for typed and auto-completed text”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Smit into the combine teaching of Sareen and Stergiou to provide identification for phrase or keyword added to query suggestion that was not included in the initial query, thereby providing a visual indication of phrase or keyword that may be adjusted to provide user intent.
	Neither  Sareen nor Stergiou nor Smit specifically disclose determining that a predetermined time period of user inactivity has occurred after rendering the proper subset of first search results, and in response, then rendering for display in the display area remaining search results of the first search results that were previously received, the remaining search results being search results included in the first search results that were previously received but that are not in the proper subset and that were not rendered previously.
	However, MacLaurin et al (US 2008/0222570 A1) in an analogous art disclose,
and determining that a predetermined time period of user inactivity has occurred after rendering the proper subset of first search results, and in response, then rendering for display in the display area remaining search results of the first search results that were previously received, the remaining search results being search results included in the first search results that were previously received but that are not in the proper subset and that were not rendered previously (para.[0057]; “at the expiration of the idle period, begin to retrieve the data necessary to render the subsequent subset of data items as a visible data set in anticipation of this action”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of MacLaurin into the combine teaching of Sareen, Stergiou, and Smit to display large data set that doesn’t fit a single page in order to reduce time and effort require by user to navigate through a large data set. 

As per claim 3, the rejection of claim 2 is incorporated and further Sareen et al (US 2008/0109401 A1) discloses,
wherein the instructions cause the client device to generate a query suggestion request in response to each character input in the query input field (para.[0032]; “a portion of a search query is received. At operation 304, one or more suggested search queries, based on at least a portion of the submitted query, are identified. …… the suggested search queries may be determined by a ranking algorithm”).As per claim 4, the rejection of claim 2 is incorporated and further Sareen et al (US 2008/0109401 A1) discloses,
wherein the period of user inactivity is at least one second (para.[0057]; “after a pre-determined period of time (i.e., the idle timeout period)”)). As per claim 5, the rejection of claim 2 is incorporated and further Sareen et al (US 2008/0109401 A1) discloses,
wherein the first query suggestion is a highest-ranked query suggestion among the first query suggestions (Fig.4 and para.[0032]; “the suggested search queries may be determined by a ranking algorithm”).

Claims 7 – 10 are method claim corresponding to system claims 2 – 5 respectively, and rejected under the same reason set forth in connection to the rejection of claims 2 – 5 respectively above.

Claims 12 - 15 are non-transitory computer memory device claim corresponding to system claims 2 – 5 respectively, and rejected under the same reason set forth in connection to the rejection of claims 2 – 5 respectively above.

As per claim 18, the rejection of claim 2 is incorporated and further Smit (US 2009/0006543 A1) discloses,
wherein the differentiated text is displayed in a different font than the query characters (para.[0180]; “different colors for typed and auto-completed text”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Smit into the combine teaching of Sareen, Kasperski, and MacLaurin to provide identification for phrase or keyword added to query suggestion that was not included in the initial query, thereby providing a visual indication of phrase or keyword that may be adjusted to provide user intent.

As per claim 19, the rejection of claim 2 is incorporated and further Smit (US 2009/0006543 A1) discloses,
wherein a cursor in the query input field remains at a position after the query characters input in the query input field and before the differentiated text (Fig.15-C).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Smit into the combine teaching of Sareen, Stergiou, and MacLaurin to provide identification for phrase or keyword added to query suggestion that was not included in the initial query, thereby providing a visual indication of phrase or keyword that may be adjusted to provide user intent.

As per claim 20, the rejection of claim 2 is incorporated and further Sareen et al (US 2008/0109401 A1) discloses,
wherein the instructions cause the client device to: provide additional query characters input in the query input field to the search service as a second query suggestion request and subsequent to providing the additional query characters as the second query suggestion request, change an appearance of the proper subset of the first search results and the remaining search results of the first search results that are rendered in the display area (para.[0037]; “Once the user adds the next inputted character of "i," the system would recognize that the previous portion has been replaced and would refresh the suggested search queries and predetermined search results by repeating a method starting at operation 304. This method of refreshing the suggested search queries and predetermined search results may continue until the user has completed inputting his/her search query”).

As per claim 21, the rejection of claim 20 is incorporated and further Smit (US 2009/0006543 A1) discloses,
wherein the changing the appearance comprises changing a color or a transparency of the proper subset of the first search results and the remaining search results of the first search results that are rendered in the display area (Fig.15-C).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Smit into the combine teaching of Sareen, Stergiou, and MacLaurin to provide relevant information that enable user to differentiate new search result to the old search result.

As per claim 22, the rejection of claim 2 is incorporated and further Stergiou et al (US 2010/0125809 A1) discloses,
further comprising: determining that an additional time period of user inactivity has occurred after rendering the remaining search results of the first search results; in response to determining that the additional time period of user inactivity has occurred after rendering the remaining search results of the first search results, requesting Page 7 of 13Patent Application No. 15/915,945 Attorney Docket No. ZS202-21469 Response to 09/14/2021 Office Action additional search results responsive to another query suggestion in the first query suggestions (para.[0065]; “after a predetermined period of inactivity, such as inactivity in the range of 10-20, 20-24, or 40-60 seconds. Search results 58 are presented at step 132 (FIG. 4D). Search results 58 may be presented on the same page”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Stergiou into the combine teaching of Sareen, MacLaurin, and Smit to provide alternate search suggestion for reducing frustration and time consuming in reformulating query when receive search result does not reflect user interest thereby improving user interaction with the search system.

As per claim 23, the rejection of claim 2 is incorporated and further Sareen et al (US 2008/0109401 A1) discloses,
wherein the query characters input in the query input field are the query stem but do not constitute a complete word (Fig.4 #404 ; “SUGGESTED QUERIES” and para.[0041]; “second screen area 404 that may be configured to display one or more suggested queries based on at least a portion of the submitted query displayed in the first screen area”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



6/30/2022